Exhibit 10.1
DemandTec, Inc. 2007 Equity Incentive Plan
Notice of Stock Option Grant
For Non-U.S. Optionees
You have been granted the following option to purchase shares of the Common
Stock of DemandTec, Inc. (the “Company”):

                 
Name of Optionee:
                         
 
             
Total Number of Shares:
                         
 
              Type of option:   Nonstatutory Stock Option      
 
             
Exercise Price per Share:
  $           
 
           
 
             
Date of Grant:
                         
 
             
Vesting Commencement Date:
                         
 
              Vesting Schedule:   [This option becomes exercisable with respect
to the first 12.5% of the shares subject to this option when you complete six
months of continuous “Service” (as defined in the Plan) from the Vesting
Commencement Date. Thereafter, this option becomes exercisable with respect to
an additional 2.0833% of the shares subject to this option when you complete
each month of Service.]  
 
              Expiration Date:                                             .
This option expires earlier if your Service terminates earlier, as described in
the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2007 Equity Incentive Plan (the “Plan”), and the
Stock Option Agreement for Non-U.S. Optionees, including any special terms and
conditions for your country set forth in the appendix attached thereto, both of
which are attached to and made a part of this document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s Common Stock.

                      Optionee:       DemandTec, Inc.    
 
                   
 
          By:                          
 
                   
 
          Title:   General Counsel    
 
                   
Date:
          Date:        
 
                   

 



--------------------------------------------------------------------------------



 



DemandTec, Inc. 2007 Equity Incentive Plan
Stock option Agreement
For Non-U.S. Optionees

     
U.S. Tax Treatment
  This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.
 
   
Vesting
  This option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. However, this option will cease to vest and will in no event
become exercisable for additional shares after your Service has terminated for
any reason, as further described in the Nature of Grant section below.
 
   
Term
  This option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)
 
   
Regular Termination
  If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose, as further described
in the Nature of Grant section below.
 
   
Death
  If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.
 
   
Disability
  If your Service terminates because of your total and permanent disability,
then this option will expire at the close of business at Company headquarters on
the date 12 months after your termination date.
 
   
 
  For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year. The Company shall have the
exclusive discretion to determine if you have terminated Service due to “total
and permanent disability” for purposes of this option.
 
   
Leaves of Absence and Part-Time Work
  For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company or one of its Subsidiaries or Affiliates in writing
and/or if continued crediting of Service is required by the terms of the leave
or by applicable law. But, your Service terminates when the approved leave ends,
unless you immediately return to active Service.

2



--------------------------------------------------------------------------------



 



     
 
  If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis and if permissible under local law, then the vesting schedule
specified in the Notice of Stock Option Grant may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company or a Subsidiary or Affiliate pertaining to your part-time schedule.
 
   
Restrictions on Exercise
  The Company will not permit you to exercise this option or will refuse to
issue shares if the issuance of shares at that time would violate any law or
regulation.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase. Your notice must also
specify how your shares should be registered. The notice will be effective when
the Company receives it.
 
   
 
  However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option exercise price for the shares that you are purchasing. To the extent
permitted by applicable law, payment may be made in one or, if permitted by the
Company, a combination of the following forms (unless provided otherwise in the
Appendix):

  •   By delivering to the Company your personal check, a cashier’s check or a
money order.     •   If permitted by the Company, by giving to a securities
broker approved by the Company irrevocable directions to sell all or part of
your option shares and to deliver to the Company from the sale proceeds an
amount sufficient to pay the option exercise price and any applicable
Tax-Related Items (as defined below). The balance of the sale proceeds, if any,
will be delivered to you. The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

3



--------------------------------------------------------------------------------



 



     
Responsibility for Taxes
  Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option, including, but not limited to, the
grant, vesting or exercise of the option, the subsequent sale of shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you have become subject to tax
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
   
 
  Prior to the relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (ii) withholding
from proceeds of the sale of shares acquired at exercise of the option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization); or (iii) withholding in shares to
be issued at exercise of the option.
 
   
 
  To avoid any negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares, for tax purposes, you
are deemed to have been issued the full number of shares subject to the
exercised options, notwithstanding that a number of the shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of your participation in the Plan.
 
   
 
  Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
 
   
Restrictions on Resale
  You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
 
   
Transfer of option
  Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. The option may, however, be transferred upon your
death to your heirs in accordance with the applicable laws of descent and
distribution.

4



--------------------------------------------------------------------------------



 



     
Nature of Grant
  In accepting the option, you acknowledge, understand and agree that:

  •   the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;
    •   the grant of the option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;  
  •   all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;     •   your participation in the Plan shall not
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate your Service relationship (if any)
at any time;     •   you are voluntarily participating in the Plan;     •   the
option and any shares acquired under the Plan are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which are outside the scope of your Service
contract, if any;     •   the option and any shares acquired under the Plan are
not intended to replace any pension rights or compensation;     •   the option
and any shares acquired under the Plan are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate;     •   the option grant and your
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Subsidiary or
Affiliate;     •   the future value of the shares underlying the option is
unknown and cannot be predicted with certainty;     •   if the underlying shares
do not increase in value, the option will have no value;     •   if you exercise
the option and acquire shares, the value of such shares may increase or decrease
in value, even below the option exercise price;

5



--------------------------------------------------------------------------------



 



  •   no claim or entitlement to compensation or damages shall arise from
forfeiture of the option resulting from termination of your Service by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and in consideration of the grant of the option to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against the Company or the Employer, waive your ability, if any, to bring
any such claim, and release the Company and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims; and  
  •   in the event of termination of your Service (whether or not in breach of
local labor laws) your right to vest in the option under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of termination of your Service
(whether or not in breach of local labor laws), your right to exercise the
option after termination of Service, if any, will be measured by the date of
termination of your active Service and will not be extended by any notice period
mandated under local law; the Company shall have the exclusive discretion to
determine when you are no longer actively providing Services for purposes of
your option grant.

     
No Advice Regarding Grant
  The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
 
   
Data Privacy
  You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other option grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries or Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
 
   
 
  You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

6



--------------------------------------------------------------------------------



 



     
 
  You understand that Data will be transferred to the Company’s designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
the designated Plan broker and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments will be made for dividends
or other rights if the applicable record date occurs before you exercise this
option.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.
 
   
Applicable Law and Venue
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
 
  For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
 
   
Electronic Delivery
  The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

7



--------------------------------------------------------------------------------



 



     
Language
  If you have received this Agreement, or any other document related to the
option and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
 
   
Severability
  The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement (including the Appendix) and the Plan constitute the entire
understanding between you and the Company regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
This Agreement may be amended only by another written agreement between the
parties.
 
   
Appendix
  Notwithstanding any provision in this Agreement, the option grant shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
 
   
Imposition of Other Requirements
  The Company reserves the right to impose other requirements on your
participation in the Plan, on the option and on any shares purchased upon
exercise of the option, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

By signing the Notice of Stock Option Grant, you agree to all of the
terms and conditions described in the Agreement and in the Plan.

8



--------------------------------------------------------------------------------



 



Appendix to the
DemandTec, Inc. 2007 Equity Incentive Plan
Stock Option Agreement
For Non-U.S. Optionees
This Appendix to the Stock Option Agreement for Non-U.S. Optionees (the
“Agreement”) includes additional terms and conditions that govern the grant of
the option in your country. Capitalized terms not explicitly defined in this
Appendix have the definitions ascribed to them in the DemandTec, Inc. 2007
Equity Incentive Plan (the “Plan”) and/or the Agreement, as applicable.
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of November 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at vesting of the option, the
exercise of the option or the subsequent sale of shares or the receipt of any
dividends.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which the you are currently working, transfer employment to another country
after the option is granted, or are considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
you.
INDIA
Terms and Conditions
Payment of Exercise Price. The following provision supplements the Form of
Payment section of the Agreement:
Due to regulatory requirements, you understand that you may not pay the exercise
price by a “sell-to-cover” exercise (i.e., where enough shares subject to the
exercised option will be sold immediately upon exercise and the proceeds from
the sale will be remitted to the Company to cover the exercise price for the
purchased shares and any Tax-Related Items). The Company reserves the right to
permit this method of payment depending upon the development of local law.

9



--------------------------------------------------------------------------------



 



Notifications
Exchange Control Information. You understand and acknowledge that you must
repatriate any proceeds from the sale of shares acquired under the Plan to India
and convert the proceeds into local currency within 90 days of receipt. You will
receive a foreign inward remittance certificate (“FIRC”) from the bank where you
deposit the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.

10